DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dancho et al. (US 2015/0113203 A1).

Regarding claim 1:  Dancho teaches a system (Figure 1) comprising: 
     a memory device (130); and 
     a processing device (110), operatively coupled to the memory device, to perform operations comprising: 
          obtaining a measure associated with a characteristic of a die of the memory device (“an endurance metric” is obtained; FIG. 7; [0079]; claim 1); 
         determining whether the measure satisfies a first criterion (its endurance metric falls within a range; [0079]) to group (to sort or assign) one or more die into a first die family (a first “die group”); and 
          responsive to determining that the measure satisfies the first criterion, associating the die with the first die family (the die is sorted into a first die group; [0079]).

Regarding claim 2:  Dancho teaches the system, wherein the characteristic of the die comprises one or more of a slow charge loss (SCL), read disturb, data integrity, endurance (“an endurance metric” is obtained; FIG. 7; [0079]; claim 1), operational temperature, dynamic wear, or static wear.

Regarding claim 4:  Dancho teaches the system, wherein determining that the measure satisfies the first criterion comprises:
     determining that the measure is within a first set of values (a first range) associated with the first die family (“each die group is associated with a range of endurance metrics”; [0079]).




Regarding claim 15:  Dancho teaches a non-transitory computer-readable medium (the storage controller stores instructions that are executed by one or more processors; see [0020]; hence the storage portion of the controller is a non-transitory CRM) comprising instruction that, responsive to execution by a processing device, cause the processing device to perform operations comprising: 
     obtaining a measure associated with a characteristic of a die of a memory device (“an endurance metric” is obtained; FIG. 7; [0079]; claim 1);    
     determining whether the measure satisfies a first criterion (its endurance metric falls within a range; [0079]) to group (to sort or assign) one or more die into a first die family (a first “die group”); and 
     responsive to determining that the measure satisfies the first criterion, associating the die with the first die family (the die is sorted into a first die group; [0079]).

Regarding claim 16:  Dancho teaches the non-transitory computer-readable medium of claim 15, wherein the characteristic of the die comprises one or more of a slow charge loss (SCL), read disturb, data integrity, endurance (“an endurance metric” is obtained; FIG. 7; [0079]; claim 1), operational temperature, dynamic wear, or static wear.

Regarding claim 18:  Dancho teaches the non-transitory computer-readable medium of claim 15, wherein determining that the measure satisfies the first criterion comprises:
     determining that the measure is within a first set of values (a first range) associated with the first die family (“each die group is associated with a range of endurance metrics”; [0079]).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dancho in view of Cassuto (2008/0168320 A1)

Regarding claim 3:  Dancho does not specifically teach the measure is associated with one or more of a temporal voltage shift, voltage offset, threshold voltage offset bin, bit error rate, or rate of slow charge loss.
     Cassuto ([0040]) teaches that drift of threshold levels or in other words a shift over time in threshold voltage levels affects endurance such that such drift in aging flash memory devices may cause program and read errors.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cassuto into the device and/or method of Dancho in a manner such that threshold drift would be used as an endurance metric to sort the dies into die groups.  The motivation to do so would have been to use a metric, namely threshold voltage drift, as an endurance metric since it was already known to be a phenomenon that affects endurance as evidenced by Cassuto.

Regarding claim 17:  Dancho does not specifically teach the non-transitory computer-readable medium of claim 15, wherein the measure is associated with one or more of a temporal voltage shift, voltage offset, threshold voltage offset bin, bit error rate, or rate of slow charge loss.
      Cassuto ([0040]) teaches that drift of threshold levels or in other words a shift over time in threshold voltage levels affects endurance such that such drift in aging flash memory devices may cause program and read errors.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cassuto into the device and/or method of Dancho in a manner such that threshold drift would be used as an endurance metric to sort the dies into die groups.  The motivation to do so would have been to use a metric, namely threshold voltage drift, as an endurance metric since it was already known to be a phenomenon that affects endurance as evidenced by Cassuto.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dancho.

Regarding claim 8:  Dancho teaches the system of claim 1, wherein the processing device is to perform further operations comprising: 
     determining whether the measure satisfies a second criterion associated with a second die family (a second die group associated with another range or rank of endurance metrics; [0068]); and 
     respective to determining that the measure satisfies the second criterion associated with the second die family, associating the die with the second die family (second die group; [0068, 0079]; a plurality of die groups exist, wherein each is associated with a respective range of endurance metrics or ranks).

     Dancho does not specifically teach responsive to determining that the measure does not satisfy the first criterion, performing that which is already taught by Dancho, which is assigning dies to another die group.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the process of sorting dies into first and second die groups, that which is already taught by Dancho, in a serial or in a parallel process.  For example, it would have been obvious to execute the steps serially such as group the dies into a first die group, and then responsive to determining that the measure does not satisfy the first criterion associated with the first die group determining whether the measure satisfies a second criterion associated with a second die family (a second die group associated with another range or rank of endurance metrics; [0068]); and 
     respective to determining that the measure satisfies the second criterion associated with the second die family, associating the die with the second die family (second die group; [0068, 0079]; a plurality of die groups exist, wherein each is associated with a respective range of endurance metrics or ranks).  The motivation to do so would have been to simply execute the steps already taught by Dancho serially, wherein a second step of grouping dies would be executed in response to a first step of grouping dies based on endurance metrics or ranges of endurance metrics.
 
Allowable Subject Matter
Claim 5-7, 9, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-14 allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827